Order granting summary judgment to plaintiff and denying defendant’s cross motion for summary judgment unanimously modified on the law to the extent of denying plaintiff’s motion for summary judgment and as so modified, affirmed, with costs to appellant. In this action for breach of an agreement conveying rights of publication of certain songs, we find questions of fact presented, necessitating denial of summary judgment. Among these questions is whether the publication alleged to be a breach was a new arrangement or merely a colorable minor change, and whether an arrangement made under the circumstances presented was or was not included in the rights conveyed. Concur — Botein, P. J., Breitel, Yalente, Eager and Steuer, JJ.